     Case 1:19-cr-00256-NONE-SKO Document 296 Filed 04/19/21 Page 1 of 2


 1    MARK W. COLEMAN #117306
      NUTTALL & COLEMAN
 2    2333 MERCED STREET
      FRESNO, CALIFORNIA 93721
 3    PHONE (559) 233-2900
      FAX (559) 485-3852
 4    mcoleman@nuttallcoleman.com
 5

 6    ATTORNEYS FOR Defendant, QUINTIN BROWN

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
       THE UNITED STATES OF AMERICA,                    Case No. 1:19-CR-00256-NONE
12
                          Plaintiff,
13
              v.                                                ORDER RE: DEFENDANT’S
14
       QUINTIN BROWN,                                                 PRO PER STATUS
15
                          Defendant.
16

17
             GOOD CAUSE APPEARING
18

19           IT IS SO ORDERED that having found that the Defendant, QUINTIN BROWN, has been

20    advised of his constitutional and statutory rights and has made an express, explicit, voluntary,

21    knowing, and intelligent decision to represent himself, the court allows the defendant to appear in
22    propria persona.
23
             IT IS FURTHER ORDERED that Mark W. Coleman, prior counsel for Defendant,
24
      immediately provide the Fresno County Jail with a hard drive containing all discovery produced by
25
      the government and received by the defense up to this date.
26
27    ///

28    ///
     Case 1:19-cr-00256-NONE-SKO Document 296 Filed 04/19/21 Page 2 of 2


 1           IT IS FURTHER ORDERED that the Fresno County Jail allow the Defendant to access the
 2    Law Library and a laptop computer to view the discovery materials produced by the government
 3
      in this criminal prosecution in light of his self-representation status.
 4

 5    IT IS SO ORDERED.
 6       Dated:     April 19, 2021
 7                                                        UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
